                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

CHRISTIAN ALBERTO SANTOS GARCIA,          )
et al.,                                   )
                                          )
                    Plaintiffs,           )
      v.                                  )                   No. 1:20-cv-821-LMB-JFA
                                          )
CHAD F. WOLF, et al.,                      )
                                           )
                    Defendants.            )
__________________________________________

 NOTICE OF WITHDRAWAL OF FEDERAL DEFENDANTS’ MOTION TO ALTER
                   OR AMEND THE JUDGMENT

       PLEASE TAKE NOTICE that the Federal Defendants hereby respectfully withdraw their

Motion to Alter or Amend the Judgment (“Motion”) filed on September 8, 2020. ECF No. 81. The

Federal Defendants are withdrawing their Motion due to recent developments at the Caroline

Detention Facility, where the Federal Defendants had proposed to quarantine detainees before

transferring them to Farmville Detention Center. The Federal Defendants reserve the right to seek

relief from the Court’s preliminary injunction order pursuant to Federal Rule of Civil Procedure 60

as conditions change further. The Federal Defendants also request that the Court remove from the

calendar the hearing on Federal Defendants’ Motion currently set for October 6, 2020, at 10:00 a.m.



Dated: September 21, 2020                                     Respectfully submitted,

                                                              G. ZACHARY TERWILLIGER
                                                              UNITED STATES ATTORNEY

                                                 By:                          /s/
                                                              YURI S. FUCHS
                                                              Assistant United States Attorney
                                                              Office of the United States Attorney
                                                              2100 Jamieson Avenue
                                                              Alexandria, Virginia 22314
                                                              Tel:    (703) 299-3872
                                                 1
    Fax: (703) 299-3983
    Email: yuri.fuchs@usdoj.gov
           Counsel for Federal Defendants




2
                                CERTIFICATE OF SERVICE

      I do hereby certify that on this 21st day of September, 2020, I have electronically filed the

foregoing using the CM/ECF system.




                                            _______/s/______
                                            Yuri S. Fuchs
                                            Assistant U.S. Attorney
                                            U.S. Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314
                                            Tel: (703) 299-3872
                                            Fax: (703) 299-3983
                                            Email: yuri.fuchs@usdoj.gov
                                            Counsel for Federal Defendants




                                               3
